The opinion of the court was delivered by
Stiles, J.
— The above entitled cases present the appeals of the city of New Whatcom from judgments of the superior court of Whatcom county dismissing suits for the foreclosure of street improvement assessments, commenced in pursuance of Gen. Stat., § 641, applicable to cities of the third class. A great number of points against the validity of the assessments are made by the respondents, and in support of the court’s action; some applying to all of the cases, and some to one or more only. But there is one of these points, which is raised in every case, which the record shows was probably the real basis of the judgments of dismissal, and which we consider as conclusive of the correctness of the action taken. When it came to the point of assessing the cost of the several improvements upon the lands fronting thereon, the city sent out its engineer, who measured and estimated the cost of the work in front of each lot, and reported it to the street committee of the council. The committee reported the engineer’s estimates as the ‘ ‘ expense of the work in front of each tract, ’ ’ and the council adopted the same as its equalization and assessment of the benefits to each tract. This was, if anything, *641a more odious method of assessing the cost of street work than that of frontage, which was recently condemned in Town of Elma v. Carney, ante, p. 406, and finds even less justification under the statute. In one instance — Garden street, from Ivy to Cedar, three blocks, including forty-eight lots, each of the same size — the assessments varied from §79.87 to §494.98 per lot. On another portion of the same street, improved under the same resolution, lot 6 in block 81, valued at only §600, was assessed in the sum of §500 for this improvement, while lot 3 in block 90, directly opposite, was valued at §700 and assessed for only §125.02; the reason being that in front of the former lot there was a fill of twenty-seven feet, while in front of the latter there was a cut of seven feet. Dock street was improved for two blocks only, the assessment embracing sixteen lots. Two lots valued at §7,000 and two valued at §6,200 are assessed for §15.41 and §53.03, respectively, while two lots valued at §3,500 are taxed §1,813.03, and one valued at §1,000 is taxed §1,000.07.
The method of assessment employed appears from the face of the rolls, but testimony alivmde was admitted, and we see no valid objection to that course. Rubber Co. v. Commissioners, 38 N. J. Law, 190; Johnson v. Milwaukee, 40 Wis. 315. The various certificates attached to the assessment roll cannot estop a court of equity to inquire into the facts upon which they are based. Baer v. Choir, 7 Wash. 631-639 (32 Pac. 776, and 36 Pac. 286).
Judgments affirmed.
Dunbar, C. J., and Anders and Scott, JJ., concur.